DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on December 23, 2020 has been entered. The claims pending in this application are claims 1, 2, and 4-8. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on December 23, 2020. Claims 1, 2, and 4-8 will be examined. 

Drawings
New Figures 3A to 3C, 4, 16A, 18A, 19A, 23-25, 28A, 29B, 30, 31, 32A, 33C to 33E, 37A to 37D, 38A, and 40A to 40D submitted on December 23, 2020 has been accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing a signal by contacting said shelf-stable composition recited in claim 1 with an aqueous sample comprising , does not reasonably provide enablement for detecting an analyte using the methods recited in claims 1 and 2 and activing said sensor recited in claim 8 using said analyte selected from the group consisting of a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method of detecting an analyte and an analyte capable of activating a sensor. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1 and 2 encompass a method of detecting any kind of analyte, comprising: (i) providing a shelf-stable composition comprising a cell-free system comprising components 

Working Examples
The specification provides working examples: (1) Example 1: Lyophilized sensors comprising synthetic gene networks and cell-free systems”; and (2) Example 2: Paper-based synthetic gene networks (see pages 46-62). 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples: (1) Example 1: Lyophilized sensors comprising synthetic gene networks and cell-free systems”; and (2) Example 2: Paper-based synthetic gene networks (see pages 46-62). However, the specification provides no working example for detecting any kind of analyte using the methods recited in claims 1 and 2 and activing said sensor recited in claim 8 using said analyte selected from the group consisting of a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical recited in claims 8 and 9.  During the process of the prior art search, the examiner has not found any prior art which is related to detect any kind of analyte using the methods recited in claims 1 and 2 and activing said sensor recited in claim 8 using said analyte selected from the group consisting of a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical recited in claims 8 and 9.  

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether any kind of analyte can be detected using the methods recited in claims 1 and 2 and whether said sensor recited in claim 8 can be activated  using said analyte selected from the group consisting of a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical.  
First, although claim 1 requires that a nucleic acid-based sensor comprising a catalytic nucleic acid is capable of producing a detectable signal, claim 1 does not indicates that, in which situation, a detectable signal can be produced based on the nucleic acid-based sensor comprising the catalytic nucleic acid. However, the specification shows that a signal can be produced by contacting said shelf-stable composition recited in claim 1 with an aqueous sample comprising an analyte wherein the shelf-stable composition comprises a switch RNA Figure 10A including a reporter gene and the analyte comprises a trigger RNA of Figure 10A (see paragraphs [0080] and [0274], and Figure 10A). The shelf-stable composition taught by the specification is identical to toehold switch systems taught by Green et al., (Cell, 159, 925-939, 2014) and Pardee et al., (Cell, 159, 940-954, 2014), which are two papers from the laboratory of the inventors. Green et al., teach that “[T]oehold switch systems are composed of two RNA strands referred to as the switch and trigger (Figure 1B). The switch RNA contains the coding sequence of the gene being regulated. Upstream of this coding sequence is a hairpin-based processing module containing both a strong RBS and a start codon that is followed by a common 21 nt linker sequence coding for low-molecular-weight amino acids added to the N terminus of the gene of interest. A single-stranded toehold sequence at the 5’ end of the hairpin module provides the initial binding site for the trigger RNA strand. This trigger molecule contains an extended single-stranded region that completes a branch migration process with the hairpin to expose the RBS and start codon, thereby initiating translation of the gene of interest. The hairpin processing unit functions as a repressor of translation in the absence of the trigger strand. Unlike previous riboregulators, the RBS sequence is left completely unpaired within the 11 nt loop of the hairpin. Instead, the bases immediately before and after the start codon are sequestered within RNA duplexes that are 6 bp and 9 bp long, respectively. The start codon itself is left unpaired in the switches we tested, leaving a 3 nt bulge near the midpoint of the 18 nt hairpin stem. Because the repressing domain b (Figure 1B) does not possess complementary bases to the start codon, the cognate trigger strand in turn does not need to contain corresponding start codon bases, thereby increasing the number of potential trigger sequences. The sequence in the hairpin added after the start codon was also screened for the presence of stop codons, as they would prematurely terminate translation of the gene of interest when the riboregulator was activated. We employed a 12 nt toehold domain at the 5’ end of the hairpin to initiate its interaction with the cognate trigger strand. The trigger RNA contains a 30 nt single- stranded RNA sequence that is complementary to the toehold and stem of the switch RNA” (see page 928, left column, second and third paragraphs, and Figure 1B) and Pardee et al., teach that “[T]he rational programmability of toehold switches comes from their design (Figure 2A). Riboregulators are composed of two cognate RNAs: a transducer RNA that encodes the output signal of the system (e.g., a GFP mRNA) and a trigger RNA that modulates the output signal. Conventional riboregulators have historically repressed translation by sequestering the ribosomal binding site (RBS) of the transducer RNA within a hairpin. This hairpin is unwound upon binding of a cognate trigger RNA, exposing the RBS and enabling translation of the downstream protein. However, this design restricts the potential trigger RNAs to those that contain RBS sequences. Toehold switches have removed this constraint by moving the RBS to a loop region of the hairpin, leaving the trigger RNA binding site free to adopt virtually any sequence. The transducer or “switch” RNA of toehold switches also contains a single-stranded domain known as a toehold at its 5’ end. This toehold domain, first developed in in vitro molecular programming studies (Yurke et al., 2000), provides the initial reaction site for binding between the trigger and switch RNAs and greatly improves the ON/OFF ratio of the switches” and “[A]s expected, discs that received the trigger RNA exhibited strong GFP expression, while control discs exhibited little if any expression (Figure 2B). Toehold switch and trigger RNAs can also be directly applied to the paper at the appropriate times or synthesized from DNA on the paper” (see page 941, right column, second and third paragraphs and Figures 1A, 2A and 2B). Therefore, the teachings of the specification and two papers from the laboratory of the inventors clearly indicate that the scopes of claim 1 is much broader than the teachings of the specification. Since it is known that the final product in a coupled transcription/ translation reaction recited in claim 1 or 8 is a protein (see “The Basics: in Vitro Translation” from ThermoFsher Scientific) and claim 1 does not require that a catalytic nucleic acid comprises a reporter gene and the structure of a catalytic nucleic acid with a reporter gene is changed after the catalytic nucleic acid binds to any kind of analyte such as a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical, the skilled artisan would have to perform numerous experiments to test whether a signal can be produced by interacting a catalytic nucleic acid without a reporter gene with any kind of analyte such as a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical and whether a signal can be produced by interacting a catalytic nucleic acid with a reporter gene with any kind of analyte such as a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic 
drug, an explosive chemical, a toxic chemical, and an industrial chemical, and the method recited in claim 1 is unpredictable. Furthermore, since claims 4 and 8 does not indicate what kind of structure said sensor has and how the structure of the sensor is changed after interacting said sensor and an analyte, the skilled artisan would have to perform numerous experiments to test whether said sensor can be activated by interacting said sensor with any kind of analyte such as a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical and an analyte capable of activating said sensor recited in claims 8 and 9 is unpredictable.
Second, it is known that the final product in a coupled transcription/translation reaction recited in claim 1 is a protein (see “The Basics: in Vitro Translation” from ThermoFsher Scientific) and commonly used reporter genes that induce visually identifiable characteristics usually involve fluorescent and luminescent proteins. For example, a reporter gene that encodes jellyfish green fluorescent protein (GFP) expresses GFP which shows green fluorescence under blue light, a reporter gene that encodes luciferase expresses enzyme luciferase which catalyzes a reaction with luciferin to produce bioluminescence light, a reporter gene that encodes the red fluorescent protein expresses a red fluorescent protein which shows red fluorescence, and LacZ reporter gene expresses β-galactosidase which cleaves its substrate, 4-methylumbelliferyl-β-D-galactopyranoside (4-MUG) or chlorophenol red-β-D-galactopyranoside (CPRG), to generate the fluorophore 4-methylumbelliferone or to yield a dark red color by converting the yellow-orange CPRG substrate into the red chromophore chlorophenol red (see “Reporter Gene” from Wikipedia, and Fluorescent β Galactosidase Assay and β-Galactosidase Assay (CPRG) from G-Biosciences), the specification and available prior arts do not show that a reporter gene itself is capable of producing a detectable signal, without expressing a protein encoded by the reporter gene, the reporter gene itself cannot produce a detectable signal and a nucleic acid-based sensor comprising a reporter gene capable of producing a detectable signal recited in claim 1 is unpredictable. 
Third, although claim 7 requires that said signal is an electronic signal, the specification does not teach how an electronic signal can be produced based on the nucleic acid-based sensor comprising the catalytic nucleic acid recited in claim 1.  Efrat et al., (ACS Synthetic Biology, 7, 1829-1833, 2018) teach that protein synthesis using a cell-free system at least requires applying a localized electric field gradient at megahertz frequency to manipulate a cell-free gene-expression reaction in a DNA compartment on a chip (see abstract and Figures 1-3). Since claim 7 does not require that protein synthesis using a cell-free system is performed in an electric device, it is unclear how an electronic signal can be produced and producing an electronic signal based on the nucleic acid-based sensor comprising the catalytic nucleic acid recited in claim 7 is unpredictable. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether whether any kind of analyte can be detected using the methods recited in claims 1 and 2 and whether said sensor recited in claim 8 can be activated using said analyte selected from the group consisting of a nucleic acid, a pathogen, a pathogen extract, a metabolite, an antibiotic drug, an explosive chemical, a toxic chemical, and an industrial chemical.  
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of step (iii) because it is unclear that  detection of said signal can indicate the presence of said analyte in where. Please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over RTS 100 E coli HY Kit Manual (pages 1-30, published on September 2009 by 5 PRIMER) in view of Liotta (US Patent No. 4,446,232, published on May 1, 1984). 
Regarding claim 4, since the specification defines that “Synthetic gene network” or “synthetic gene circuit” are used interchangeably herein to refer to an engineered composition that comprises at least one nucleic acid material or construct and can perform a function including, but not limited to, sensing, a logic function, and a regulatory function (see paragraph [0058]), RTS 100 E coli HY Kit Manual teaches providing a shelf-stable composition comprising a cell-free system comprising components (ie., lyophilized E. Coli lysate) sufficient for coupled transcription/ translation reaction, wherein said cell-free system is lyophilized and is substantially free of water, and wherein said cell-free system is active for said coupled transcription/translation reaction upon re-hydration, wherein said composition comprises said synthetic gene network (ie., lyophilized control expression vector comprising GFP gene); and (ii) contacting the composition with a solution comprising water as recited in claim 4 (see pages 5 and 8-18). 
RTS 100 E coli HY Kit Manual does not disclose that said cell-free system and said synthetic gene network are lyophilized on a porous substrate as recited in claim 4.
	Liotta teaches to lyophilize strips of cellulose blotter paper comprising enzyme-linked antibody wherein the strips have been pretreated with an antigen solution and bovine serum albumin and bovine serum albumin is used to saturate all protein binding sites on the strips of cellulose blotter paper (see column 5, lines 43-67 and column 6, lines 1-12). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 4 by lyophilizing said cell-free system (E. Coli lysate) and said synthetic gene network (ie., lyophilized control expression vector comprising GFP gene) taught by RTS 100 E coli HY Kit Manual on a porous substrate such as a strips of cellulose blotter paper pretreated with bovine serum albumin in view of RTS 100 E coli HY Kit Manual and Liotta. One having ordinary skill in the art would have been motivated to do so because RTS 100 E coli HY Kit Manual has shown lyophilized E. Coli lysate and lyophilized control expression vector comprising GFP gene (see page 15) while Liotta has shown to lyophilize strips of cellulose blotter paper comprising enzyme-linked antibody wherein the strips have been pretreated with an antigen solution and bovine serum albumin and bovine serum albumin is used to saturate all protein binding sites on the strips of cellulose blotter paper (see column 5, lines 43-67 and column 6, lines 1-12). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to performed the method recited in claim 4 by lyophilizing said cell-free system (E. Coli lysate) and said synthetic gene network (ie., lyophilized control expression vector comprising GFP gene) taught by RTS 100 E coli HY Kit Manual on a porous substrate such as a strips of cellulose blotter paper pretreated with bovine serum albumin such that the cell free system is substantially free of water and is capable of readily being stored for a long period of time. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al., (US 2007/0259348 A1, published on November 8, 2007) in view of Trau et al., (US 2005/0202429 A1, published on September 15, 2005). 
Regarding claim 5, since the specification defines “a synthetic gene network” as “an engineered composition that comprises at least one nucleic acid material or construct and can perform a function including, but not limited to, sensing, a logic function, and a regulatory function. The nucleic acid material or construct can be naturally occurring or synthetic. The nucleic acid material or construct can comprise DNA, RNA, or an artificial nucleic acid analog thereof” (see paragraph [0058]), Phadke et al., teach a method of stabilizing a synthetic gene network, comprising lyophilizing said synthetic gene network (eg., a composition comprising at least one fluorogenic probe which can generate a fluorescent signal) (see abstract, paragraphs [0065] to [0079], and [0094] to [0097], and claims 1-41). 
	Phadke et al., do not disclose lyophilizing said synthetic gene network on a porous substrate as recited in claim 5. However, Phadke et al., teach lyophilizing said synthetic gene network on microparticles (see paragraphs [0025], [0027], and [0060]). 
	Trau et al., teach the incorporation of a reaction mixture consisting of polymerase and/or primers and/or templates and/or buffer substances and/or dNTPs and/or enhancers and/or DNA probes into a porous microparticle as a matrix (see paragraph [0013]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 5 by lyophilizing said synthetic gene network on a porous substrate in view of the prior arts of Phadke et al., and Trau et al..  One having ordinary skill in the art would have been motivated to do so because Trau et al., have successfully shown the incorporation of a reaction mixture consisting of polymerase and/or primers and/or templates and/or buffer substances and/or dNTPs and/or enhancers and/or DNA probes into a porous microparticle as a matrix (see paragraph [0013]) and the simple substitution of one kind of microparticle (ie., the microparticle taught by Phadke et al.,) from another kind of microparticle (ie., the porous microparticle taught by Trau et al.,) during the process of performing the method recited in claim 5, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the microparticle taught by Phadke et al., and the porous microparticle taught by Trau et al., can be used for the same purpose. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to performing the method recited in claim 5 using the porous microparticles taught by Trau et al., in view of prior arts of Phadke et al., and Trau et al.. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	 No claim is allowed.  
14.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 12, 2021